Citation Nr: 0422655	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial evaluation from April 1, 
2002, for residuals of prostate cancer, status post radiation 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1970 to March 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO granted service connection 
for prostate cancer, claimed as due to exposure to 
herbicides.  The RO assigned a 100 percent initial evaluation 
for prostate cancer status post radiation therapy for an 
initial one-year period, through March 2002, with a 
noncompensable evaluation from April 1, 2002.  The veteran 
disagreed with the noncompensable initial evaluation assigned 
from April 1, 2002.  Following issuance of the SOC in 
November 2002, the veteran's timely substantive appeal was 
received in late November 2002.

The veteran's claim of entitlement to a compensable initial 
evaluation for prostate cancer, status post radiation 
therapy, following termination of the initial schedular 100 
percent evaluation, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The report of the April 2002 VA examination makes it clear 
that the examiner did not have the veteran's claims file, nor 
did he have the veteran's VA outpatient treatment records.  
Apparently, the veteran offered no urology complaints, 
although he did state that he occasionally had diarrhea.  The 
record reflects that the veteran's treating VA physician 
noted, in an August 2002 medical statement, that the veteran 
had hematuria and urinary frequency, as well as diarrhea, up 
to 10 times daily, which the treating physician suggested 
might be related to the veteran's radiation therapy.  

The claims file establishes that the veteran has been 
diagnosed for many years as having paranoid schizophrenia, 
for which he is evaluated as totally (100 percent) disabled 
and for which he was awarded total non-service-connected 
disability pension beginning in 1977.  The veteran's claim 
for an initial compensable evaluation should not be 
adjudicated where the only evidence available to the VA 
examiner was the veteran's report of his symptoms, as would 
be the case if the Board conducted appellate review at this 
time.  

Further development of the medical evidence, including VA 
examination by an examiner who has access to the claims file 
and VA outpatient treatment records and which reflects review 
of those records in the claims file and the veteran's compete 
VA records relevant to treatment of prostate cancer, 
including current records of the veteran's VA treatment 
status post radiation therapy, is required.  

The Board notes that the veteran's residuals of prostate 
cancer are evaluated under 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528.  Under DC 7528, malignant neoplasms of the 
genitourinary system, it is noted that "[f]ollowing the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) . . . .  If there has been no local 
reoccurrence of metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant."  
DC 7528, Note. 

It does not appear from the record that the procedure for a 
rating reduction under 38 C.F.R. § 3.105(e), as required by 
38 C.F.R. § 4.115(b), Diagnostic Code 7528, was followed.  
This matter should be addressed during the course of the 
REMAND.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether actions required 
under the VCAA and current case law interpreting the VCAA 
have been complied with.  See Disabled American Veterans, et. 
al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Notification and development actions 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) as necessary to notify 
the veteran of what information and 
evidence is required to substantiate his 
claim, and to notify the veteran as to 
which portion of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop should be 
conducted.  The veteran should be advised 
of the criteria of 38 C.F.R. § 4.115b, DC 
7528, including the Note to that 
diagnostic code.  The veteran should be 
advised of the provisions of 38 C.F.R. 
§ 3.105 and the veteran should be advised 
as to how those provisions have been met.

Advise the veteran of alternative types 
of evidence that he may submit to 
establish the severity of prostate 
cancer, status post radiation therapy, 
including such records as pharmacy 
records, records of purchases of 
absorbent materials, statements from 
acquaintances, friends, or others who may 
have observed relevant symptoms, or any 
other types of medical examination or 
opinion.  In any event, the veteran 
should be specifically asked to provide 
or identify any evidence in his 
possession or which he is aware may be 
available that pertains to the claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be asked if he has 
been treated for his prostate cancer, 
status post radiation therapy, at any VA 
facility other than the Milwaukee, 
Wisconsin and North Chicago VA Medical 
Centers (VAMCs).  The veteran's complete 
outpatient treatment records, including 
records of ration therapy, should be 
obtained from the Milwaukee and North 
Chicago VAMCs, including records to the 
present, and clinical records should be 
obtained from any other identified 
treating VA facilities.

The veteran should be afforded the 
opportunity to identify any non-VA 
(private) facility at which he has been 
treated for his prostate cancer since his 
April 2001 claim.  Clinical records from 
each non-VA facility or provider 
identified from April 2001 to the present 
should be obtained.

3.  The veteran should be afforded VA 
urology, oncology, or other examination 
as necessary to determine the current 
manifestations of prostate cancer, status 
post radiation therapy.  

The claims file, the veteran's complete 
outpatient treatment records from each 
treating facility and the records of his 
radiation treatment for prostate cancer, 
must be made available to each examiner 
in connection with any examination.  Any 
testing deemed necessary should be 
conducted.  

The examiner should describe the current 
residuals of the veteran's prostate 
cancer, status post radiation therapy, 
including evidence of any local 
recurrence of cancer or evidence of 
voiding dysfunction, or evidence of other 
residuals of the veteran's radiation 
therapy treatment. 

The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

4.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

5.  After all necessary development 
described above has been conducted, the 
veteran's claim for an increased 
(compensable) initial evaluation from 
April 1, 2002, should be readjudicated, 
including consideration of 38 C.F.R. 
§ 3.105(e).  If any determination remains 
adverse to the veteran, furnish the 
veteran and his representative with a 
supplemental statement of the case, 
summarizing the law and evidence, 
including the provisions of 38 C.F.R. 
§ 3.105(e), pertaining to a rating 
reduction as required by 38 C.F.R. § 
4.115(b), Diagnostic Code 7528 and Note.  
The veteran and his representative should 
be afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


